DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No.’s 15/141,655,, 62/301,546, 62/217,542, 62/154,599 each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the above listed applications disclose a flared leg on the arched bone contacting element (claims 21-29 and 31-33), or first and second bone contacting elements which are arched, parallel to one another, and extend to an intermediate portion of the support beam (claims 35-40).  Therefore, claims 21-29, 31-33, and 35-40 receive a priority date of 10/25/2016, which is the filing date of application no. 15/334/053.  Application No. 62/217,542 and 62/154,599 each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the above listed applications disclose an arched bone contacting element that has both ends attached to the peripheral structure (claims 30 and 34).  Therefore, claims 30 and 34 receive a priority date of 2/29/2016, which is the filing date of application no. 62/301,546.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-23, 25, 26, 28-32, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann et al. (Pub. No. US 2009/0030520 A1).
Regarding claims 21-23, 25, 26, 28-32, and 34, Biedermann et al. discloses an implant 1 (figures 1 and 2), comprising: a body including a peripheral structure 4, 5, 6, 7 bounding an interior region, and at least one support beam 8 extending through the interior region; a first arched bone contacting element 10 having two ends, wherein at least one of the two ends is attached to the peripheral structure 4, 5, 6, 7 (figure 2); wherein the first arched bone contacting element 10 includes an arched portion and at least one flared leg attached to the peripheral structure (illustrated in figure 2).  The first arched bone contacting element 10 includes a curved central axis, wherein a cross-sectional area of the first arched bone contacting element varies along the curved central axis; and wherein the cross-sectional area is a minimum at the arched portion (figure 2).  The at least one flared leg includes a first portion attached to the body and a second portion proximate the arched portion; and wherein the first portion has a first cross-sectional shape and wherein the second portion has a second cross-sectional shape that is different than the first portion cross-sectional shape (the first portion has a wider rectangular cross-sectional shape and the second portion has a narrower rectangular cross-sectional shape, figures 1 and 2).  The implant further includes a second arched bone contacting element 11 having at least one end that is attached to the peripheral structure; wherein the second arched bone contacting element includes an arched portion and at least one flared leg attached to the peripheral structure (illustrated in figure 2).  The at least one flared leg of the second arched bone contacting element 11 includes a first portion attached to the body and a second portion proximate the arched portion of the second arched bone contacting element; and wherein the first portion of the second arched bone contacting element has a first cross-sectional shape and wherein the second portion has a second cross- sectional shape that is different than the first portion of the second arched bone contacting element (the first portion has a wider rectangular cross-sectional shape and the second portion has a narrower rectangular cross-sectional shape, figures 1 and 2).  The first arched bone contacting element includes a roughened surface region (figures 1 and 2).  Each arched bone contacting element 10, 11 is configured to direct bone growth from a superior or inferior surface of the implant towards an internal region of the implant (figures 1 and 2).
Regarding claims 30-32, and 34, Biedermann et al. discloses an implant 1 (figures 1 and 2), comprising: a body including a peripheral structure 4, 5, 6, 7 bounding an interior region, and a first support beam 8 extending through the interior region substantially parallel to the posterior-anterior axis; a first arched bone contacting element 10 having two ends, wherein both ends are attached to the peripheral structure of the body of the implant (figure 2).  At least one of the two ends of the first arched bone contacting element 10 forms a flared leg (illustrated in figure 2).  The flared leg includes a first portion attached to the body and a second portion proximate an arched portion of the first arched bone contacting element; and wherein the first portion has a first cross-sectional shape and wherein the second portion has a second cross-sectional shape that is different than the first cross-sectional shape (the first portion has a wider rectangular cross-sectional shape and the second portion has a narrower rectangular cross-sectional shape, figures 1 and 2).  The implant further includes a second arched bone contacting element 11 having two ends, wherein both end is attached to the peripheral structure of the body of the implant (figure 2).  

    PNG
    media_image1.png
    824
    656
    media_image1.png
    Greyscale


Claim(s) 35, 36, 38-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Afzal (Pub. No. US 2017/0258606).
Regarding claims 35,36, and 38-40, Afzal discloses an implant 10 (figure 1), comprising: a body comprising a peripheral structure 28/30/32 and a first support beam (illustrated in figure 2) having a first end and a second end; wherein the peripheral structure bounds an interior region and wherein the first support beam spans the interior region such that the first end and the second end of the first support beam both touch the peripheral structure of the body (figure 2); a first arched bone contacting element extending from a portion of the peripheral structure to an intermediate portion of the support beam (illustrated in figure 2); and a second arched bone contacting element extending from a portion of the peripheral structure to an intermediate portion of the support beam (illustrated in figure 2); wherein the first arched bone contacting element and the second arched bone contacting element are substantially parallel to one another (figure 2).  The first support beam is a substantially straight beam (figure 2).  The implant includes a second support beam spanning the interior region and wherein the first support beam and the second support beam are approximately coplanar (illustrated in figure 2).  The first arched bone contacting element includes a convex bone contacting region (figures 1, 2, and 4)  The peripheral structure includes at least one attachment opening for engaging an insertion device (figure 1- an insertion device could be engaged within the open spaces of the implant).

    PNG
    media_image2.png
    789
    715
    media_image2.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10492921. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773